DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, Gan-gan, CN 203077925 U] in view of [Aoki; Shinya et al., US 20170102792 A1].

Regarding claim 1:
	Chen discloses:
1. An [Chen: Figs.1-2; title: “A telescopic pen”] comprising: 
a core body (11) [Chen: Figs.1-2: pen core 2] [Chen: Figs.1-2: pen core 2] including a pen tip [Chen: Figs.1-2: pen core 2; Examiner: As shown in Figs.1-2; Part of the pen core 2 which extends out of the internal layer pen cap 3 is the pen tip.];
	and a tubular casing [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5; Examiner: The combination of elements 3, 4 and 5 is construed as the claimed tubular casing.] [Chen: Figs.1-2: pen core 2] disposed in a tip end part [Chen: Figs.1-2: internal layer pen cap 3] of the tubular casing [Chen: Figs.1-2; Examiner: As shown in Figs.1-2, the pen core 2 is disposed at the internal layer pen cap 3.], the tubular casing including a plurality of tubular casings [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5] having a same axis [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5; Examiner: As shown in Figs.1-2, the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5, are extends in the same direction or axis.], the tubular casing having a shortened state in which the tubular casings overlap each other [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state. However, it is apparent from the structure that the telescopic pen can be shortened into a shortened states in which the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5 will partially overlap each other.], and the tubular casing having a lengthened state [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state ] in which the tubular casings are extended and overlap each other less than the tubular casings overlap each other when the tubular casing has the shortened state [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state. However, it is apparent from the structure that the telescopic pen can be shortened into a shortened state in which the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5 will partially overlap each other more so than we in the lengthened state.].
 	However, Chen does not expressly disclose:
an electronic pen;
a core body (11) formed of a conductive material; and 
a tubular casing that is formed of a conductive material. (Emphasis added).
	Aoki discloses:
an electronic pen [Aoki: Fig.1: position indicator 1; ¶ 0034: “The position indicator 1 is used in conjunction with an electronic apparatus including a capacitive type position detecting device (touch panel)”];
a core body (11) [Aoki: Fig.1: core body 4] formed of a conductive material [Aoki: ¶ 0039: “The core body 4 is formed of a conductive material”]; and 
a tubular casing [Aoki: Fig.1: case main body 21] that is formed of a conductive material [Aoki: ¶ 0047: “In the present embodiment, the case main body 21, which is formed of a conductive material”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Aoki in the invention of Chen to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Aoki.    
	
Regarding claim 2:
	Chen in view of Aoki discloses:
2. The electronic pen according to claim 1, 
	wherein the tubular casing includes an innermost casing [Chen: Figs.1-2: internal layer pen cap 3], one or more intermediate casings [Chen: Figs.1-2: middle level pen caps 4] located outside of the innermost casing [Chen: Figs.1-2: internal layer pen cap 3; Examiner: As shown in Figs.1-2; the middle level pen cap is located outside of the internal layer pen cap 3], and an outermost casing [Chen: Figs.1-2: outer pen cap 5.] located outside of the one or more intermediate casings [Chen: Figs.1-2: middle level pen cap 4; Examiner: As shown in Figs.1-2, the outer pen cap 5 is located outside of the middle level pen caps 4].

Claim(s) 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, Gan-gan, CN 203077925 U] in view of [Laslo; Ori et al., US 20180284909 A1].

Regarding claim 7:
	Chen discloses:
7. An [Chen: Figs.1-2; title: “A telescopic pen”] comprising: 

	
	
	and a tubular casing [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5; Examiner: The combination of elements 3, 4 and 5 is construed as the claimed tubular casing.] [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5; Examiner: The combination of elements 3, 4 and 5 is construed as the claimed tubular casing.] including a plurality of tubular casings [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5] having a same axis [Chen: Figs.1-2: internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5; Examiner: As shown in Figs.1-2, the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5, are extends in the same direction or axis.], the tubular casing having a shortened state in which the tubular casings overlap each other [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state. However, it is apparent from the structure that the telescopic pen can be shortened into a shortened states in which the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5 will partially overlap each other.], and the tubular casing having a lengthened state [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state.] in which the tubular casings are extended and overlap each other less than the tubular casings overlap each other when the tubular casing has the shortened state [Chen: Figs.1-2; Examiner: Figs.1-2 show the lengthened state. However, it is apparent from the structure that the telescopic pen can be shortened into a shortened state in which the internal layer pen cap 3, middle level pen cap 4, and outer pen cap 5 will partially overlap each other more so than we in the lengthened state.].
	However, Chen does not expressly disclose:
An electronic pen;
a transmitter;
a circuit connected to the transmitter, 
wherein the circuit, in operation, transmits a desired signal from the transmitter;
and a tubular casing in which the transmitter and the circuit are mounted. (Emphasis added).
Laslo discloses:
An electronic pen [Laslo : Fig.1: a pen 100; ¶ 0021: “a pen 100 (which may also be referred to as a stylus) may be an autonomous asynchronous device that can communicate or interact with the digitizer, for example, to transmit data (e.g., a first information) to the digitizer and/or receive data (e.g., a second information) from the digitizer, is described herein”.];
a transmitter [Laslo : Figs.1 and 3: transmitting unit (TX unit) 130];
a circuit [Laslo : Fig.3: transmitter circuit 330] connected to the transmitter [Laslo : ¶ 0039: “the TX unit 130 which may include the transmitter circuit 330”], 
wherein the circuit, in operation, transmits a desired signal from the transmitter [Laslo : ¶ 0039: “For example, if the pen 300 is to transmit the first information to the digitizer 200, the TX unit 130 which may include the transmitter circuit 330 may transmit a signal, e.g., a transmission signal, generated by the pulse generator 124 and via the electrode 160”];
and a tubular casing [Laslo : Fig.1: housing unit 144] in which the transmitter [Laslo : Figs.1 and 3: transmitting unit (TX unit) 130] and the circuit are mounted [Laslo : Fig.3: transmitter circuit 330; Examiner: As shown in Fig.1, the TX unit 130 is located within the housing unit 144.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Laslo in the invention of Chen to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Laslo.    
	
Regarding claim 8:
	Chen in view of Laslo discloses:
8. The electronic pen according to claim 7, 
	wherein the tubular casing includes an innermost casing [Chen: Figs.1-2: internal layer pen cap 3], one or more intermediate casings [Chen: Figs.1-2: middle level pen caps 4]  located outside of the innermost casing [Chen: Figs.1-2: internal layer pen cap 3; Examiner: As shown in Figs.1-2; the middle level pen cap is located outside of the internal layer pen cap 3], and an outermost casing located outside [Chen: Figs.1-2: outer pen cap 5.] of the one or more intermediate casings [Chen: Figs.1-2: middle level pen cap 4; Examiner: As shown in Figs.1-2, the outer pen cap 5 is located outside of the middle level pen caps 4].




Regarding claim 12:
	Chen discloses:
12. The electronic pen according to claim 7.
	However, Chen does not expressly disclose:
wherein the transmitter includes a core body (11) formed of a conductive material that is electrically connected to a transmitting circuit included in the circuit.
	Laslo discloses:
wherein the transmitter [Laslo: Fig.1: TX UNIT 130] includes a core body (11) [Laslo: Fig.1: tip 140] formed of a conductive material  [Laslo: ¶ 0025: “. For example, one output of the pulse generator 124 is electrically connected to the pen tip 140 (which may be constructed from a conductive material)”] that is electrically connected to a transmitting circuit included in the circuit [Laslo: ¶ 0025: “The pen 100 may include a tip 140 that operates as an antenna of the TX unit 130”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Laslo in the invention of Chen to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Laslo.    

Regarding claim 13:
	Chen discloses:
13. The electronic pen according to claim 12.
	However, Chen does not expressly disclose:
 further comprising: a pen pressure detector which, in operation, detects a pen pressure applied to the core body  (11) by being pressed by an end portion of the core body, the end portion being on a side of the core body  (11) that is opposite from a side of the core body  (11) including a pen tip of the core body, and notifies the circuit of the pen pressure, 
	wherein the circuit, in operation, includes information indicating the pen pressure detected by the pen pressure detector in the signal transmitted from the signal transmitter.
	Laslo discloses:
further comprising: a pen pressure detector [Laslo: Fig.1: pressure sensor unit 122] which, in operation, detects a pen pressure applied to the core body  (11) [Laslo: Fig.1: tip 140] by being pressed by an end portion [Laslo: Fig.1: tip 140] of the core body [Laslo: ¶ 0027: “Pressure sensor unit 122 senses contact pressure applied to the tip 140”], the end portion [Laslo: Fig.1: tip 140; Examiner: The very end surface of the tip 140 is construed as the claimed end portion.] being on a side of the core body  (11) [Laslo: Fig.1: tip 140] that is opposite from a side of the core body  (11) [Laslo: Fig.1: tip 140] including a pen tip of the core body [Laslo: Fig.1: tip 140; Examiner: The very end surface of the tip 140 is construed as the claimed end portion.], and notifies the circuit of the pen pressure [Laslo: ¶ 0027: “Pressure sensor unit 122 senses contact pressure applied to the tip 140 and provides this pressure information to pulse generator 124”], 
	wherein the circuit, in operation, includes information indicating the pen pressure detected by the pen pressure detector in the signal transmitted from the signal transmitter [Laslo: ¶ 0027: “Pressure sensor unit 122 senses contact pressure applied to the tip 140 and provides this pressure information to pulse generator 124. The pulsate generator 124, based on the sensed contact pressure level, defines or alters a frequency of a pulse, and generates and initiates transmission of the defined or the altered pulse. In some other additional or optional cases, a specific frequency band may be allocated for transmitting the pressure information. For example, a frequency band of 20-45 KHz, e.g., 20-25 KHz, may be allocated for transmitting the pressure information. Additionally, output from the pressure sensor unit 122 may be encoded with an encoder 126 for the pulses generated by pulse generator 124”; ¶ 0028: “In some other implementations, the pulse generator 124, the encoder 126, the pressure sensor unit 122, and/or their functionality may be embedded in an ASIC unit 120. In addition, the pen 100 may include a decoder 166, such as but not limited to a digital decoder, operable to decode a digital stream from the RX unit 132 into the second information, and pass on the second information to the processor 112 for processing”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Laslo in the invention of Chen to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Laslo.    

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, Gan-gan, CN 203077925 U] in view of [Laslo; Ori et al., US 20180284909 A1] and further in view of [Kobori; Takeshi et al., US 20170097724 A1].

Regarding claim 14:
	Chen in view of Laslo discloses:
14. The electronic pen according to claim 7.
	However, Chen in view of Laslo does not expressly disclose: 
wherein the transmitter includes a resonance circuit including a coil formed of a conductive wire wound around a periphery of a ferrite core that is disposed around a periphery of a core body  (11) and a capacitor included in the circuit in parallel with each other.
	Kobori discloses:
wherein the transmitter includes a resonance circuit [Kobori: Figs.5A-C: resonant circuit 210/220] including a coil [Kobori: Figs.5A-C: coil 213] formed of a conductive wire wound around a periphery of a ferrite core  [Kobori: Fig.5A; ¶ 0064: “A coil 213 is wound around the ferrite core 212”] that is disposed around a periphery of a core body (11) [Kobori: Fig.5A: core body 211] and a capacitor [Kobori: Figs.5A-C: Capacitor 214 / variable capacitor 215] included in the circuit in parallel with each other [Kobori: Figs.5A-C; ¶ 0064: “A capacitor 214 and the variable-capacitance capacitor 215 are connected in parallel with the coil 213.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Kobori in the invention of Chen in view of Laso to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Kobori.    

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Chen, Gan-gan, CN 203077925 U] in view of [Laslo; Ori et al., US 20180284909 A1] and further in view of [Kapron; Neill Thomas et al., US 20190139393 A1] .

Regarding claim 15:
	Chen in view of Laslo discloses:
15. The electronic pen according to claim 7.
	However, Chen in view of Laslo does not expressly disclose:
further comprising: a receiver which, in operation, receives information from outside of the electronic pen; and a storage device which, in operation, stores the information received through the receiver.
	Kapron discloses:
further comprising: a receiver [Kapron: Fig.2: receiver 210] which, in operation, receives information from outside of the electronic pen [Kapron: ¶ 0056: “In the illustrated example of FIG. 2, the example receiver 210 collects, acquires and/or receives a signal from the interactive device 114”]; and a storage device [Kapron: Fig.2: data repository 216] which, in operation, stores the information received through the receiver [Kapron: ¶ 0056: “Data identified and/or derived from the signal collected and/or received by the receiver 210 may be stored in a computer-readable storage medium such as the example data repository 216 described below”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Kapron in the invention of Chen in view of Laso to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Kapron.    

Regarding claim 16:
	Chen in view of Laslo discloses:
16. The electronic pen according to claim 15.
However, Chen in view of Laslo does not expressly disclose:
 further comprising: a transmission circuit which, in operation, transmits the information stored in the storage device to an external apparatus.
	Kapron discloses:
further comprising: a transmission circuit [Kapron: Fig.2: transmitter 208] which, in operation, transmits the information stored in the storage device to an external apparatus [Kapron: ¶ 0055: “In the illustrated example of FIG. 2, the example transmitter 208 transmits a signal to the interactive device 114”; ¶ 0066: “The data repository 216 may store some or all of the data and/or data structures transmitted by the transmitter 208 and/or received by the receiver 210”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concepts above of Kapron in the invention of Chen in view of Laso to yield the predictable result of turning the pen of Chen into an electronic pen and thereby enabling the pen to be used with a touch panel as taught by Kapron.    

Allowable Subject Matter
Claim(s) 3-6 and 9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a cover formed of a non-conductive material is provided on an outer side surface of the outermost casing, and a connecting portion is provided on the cover, the connecting portion being electrically connected to the outermost casing", in combination with the other recited claim features.
	

Regarding claim 4:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein a cover formed of a non-conductive material is disposed on an outer side surface of the outermost casing, a switch is connected to the circuit, the switch is disposed on an outer side surface of the tubular casing in an end portion of the tubular casing on a side of the tubular casing that is opposite from a pen tip side of the tubular casing when the tubular casing is in the lengthened state, and the switch includes a connecting portion that is electrically connected to the tubular casing", in combination with the other recited claim features.

Regarding claim 5:
The prior art does not teach or suggest either singularly or in combination the claimed, "further comprising: a circuit connected to the core body, wherein the circuit, in operation, transmits a desired signal from the core body, and 	wherein the circuit is disposed in an end portion of the tubular casing on a pen tip side of the tubular casing or in an end portion of the tubular casing on a side of the tubular casing that is opposite from the pen tip side of the tubular casing when the tubular casing is in the lengthened state", in combination with the other recited claim features.

Regarding claim 6:
	Claim 6 depends on claim 5 and is found allowable for at least the same reason as discussed above.

Regarding claim 9:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the transmitter and the circuit are disposed in the tubular casing in an end portion of the tubular casing on a pen tip side of the tubular casing when the tubular casing is in the lengthened state", in combination with the other recited claim features.

Regarding claim 10:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the transmitter is disposed in the tubular casing in an end portion of the tubular casing on a pen tip side of the tubular casing when the tubular casing is in the lengthened state, and the circuit is disposed in the tubular casing in an end portion of the tubular casing on a side of the of the tubular casing that is opposite from the pen tip side of the tubular casing when the tubular casing is in the lengthened state", in combination with the other recited claim features.

Regarding claim 11:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the transmitter is disposed in the tubular casing in an end portion of the tubular casing on a pen tip side of the tubular casing when the tubular casing is in the lengthened state, and the circuit, a battery, and a switch are disposed in the tubular casing in an end portion of the tubular casing on a side of the of the tubular casing that is opposite from the pen tip side of the tubular casing when the tubular casing is in the lengthened state", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Liang; Shi-Xu, US 20110096039 A1] discloses:
	“A touch stylus includes a stylus tube, a stylus holder, and a retracting mechanism. The stylus tube includes a tip integrally formed on one end thereof. The stylus holder is retractably coupled to the stylus tube by the retracting mechanism so the stylus holder can be extended out of the stylus tube to improve the convenience of use of the touch stylus or retracted to improve the portability of the touch stylus. The retracting mechanism includes a guiding track defined in the stylus holder and a fixing pin retractably engaged with the guiding track and fixed to the stylus tube so the stylus holder is retractably coupled to the stylus tube”, as recited in the abstract.

[Vann; Charles S., US 6616365 B1] discloses:
	“The telescopic writing instrument has adjustable length for comfortable writing when extended and ease of transport when contracted. It consists of a pen or pencil cartridge fixed inside the inner substrate of three concentric substrates that slide within each other. In its extended length, the instrument is standard length with the fingers holding one end of the instrument, and the other end leaning comfortably against the base of the hand. In its contracted configuration, the instrument is about half-length with the outer substrate extended over the pen or pencil cartridge to prevent unintended markings. The instrument is simple and easy to use, reconfiguring in about one second”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623